                               DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
JAMES CODRINGTON, as Assignee of                 ║
the rights of Crosstech VI, Inc., and            ║
EDWIN CORREA                                     ║
                                                 ║
                        Plaintiff,               ║   1:19-cv-00026
                                                 ║
        v.                                       ║
ARCH SPECIALTY INSURANCE                         ║
COMPANY OF TEXAS (ARCH), ZURICH ║
INSURANCE COMPANY (ZURICH),                      ║
CLARENDON AMERICAN INSURANCE ║
COMPANY (CLARENDON), DEEP SOUTH ║
SURPLUS OF TEXAS, L.P., and CRC SCU ║
f/k/a CRUMP INS. SERVICES,                       ║
                                                 ║
                        Defendants.              ║
________________________________________________ ║

TO:     W. Mark Wilczynski, Esq.
        Lee J. Rohn, Esq.
        Maria T. Hodge, Esq.
        Robert J. Kuczysnki, Esq.
        David Hendrix, Esq.
        Andrew C. Simpson, Esq.

                                                    ORDER

        THIS MATTER is before the Court upon Defendant Steadfast Insurance Company’s

(Steadfast) 1 Corrected 2 Motion To Quash Service (ECF No. 33). Plaintiffs have not

submitted a response, and the time to do so has now passed.

        Steadfast disputes the validity of the service of a Second Amended Complaint

under 28 U.S.C. § 1448 and asks the Court to quash it. Having reviewed the motion,


        1   As will be explained infra, Steadfast is improperly named in this suit as Zurich Insurance Company.

        2  There were two errors in the exhibits attached to Steadfast’s original Motion To Quash Service (ECF
No. 20) filed on June 25, 2019. The instant corrected motion is filed with the proper exhibits, and there were
no substantive changes to Steadfast’s legal arguments in the corrected motion.
Codrington v. Arch Specialty Ins. Co. of Texas
1:19-cv-00026
Order Granting Corrected Motion To Quash Service
Page 2



the Court agrees with Steadfast that service was defective and quashes the Superior

Court-issued Summons served after removal of the case to this Court.

        On April 2, 2019, Plaintiffs filed a Complaint in the Superior Court of the Virgin

Islands. (“Compl.,” ECF No. 1-3). Plaintiffs named Zurich Insurance Company as one of the

defendants, identifying Zurich as “Zurich Insurance Company-Steadfast Insurance

Company” in the body of the Complaint. Id. at ¶ 4. On April 25, 2019, Plaintiffs then filed

their First Amended Complaint. (“FAC,” ECF No. 1-2), which also referred to Zurich as

“Zurich Insurance Company-Steadfast Insurance Company.” FAC at ¶ 4. On May 17, 2019,

Plaintiffs moved to amend the First Amended Complaint. (Pls.’ Mot. To Amend FAC,” ECF

No. 33, Ex. 1). In that motion, Plaintiff wrote:

        COMES NOW Plaintiff by and through undersigned counsel and pursuant to
        Rule 15(a)(2) of the Virgin Islands Rules of Civil Procedure moves this Court
        for leave to amend the First Amended Complaint in this matter to correct the
        name of Zurich Insurance Company to Steadfast Insurance Company.
        Steadfast Insurance Company is a subsidiary of Zurich. The policy at issue in
        this matter with regard to Zurich is actually written by Steadfast Insurance
        Company.

Id. at 1.

        On May 28, 2019, the Superior Court issued a summons in the name of

Steadfast Insurance Company, and a copy of a Second Amended Complaint, bearing

the Superior Court case number (“Summons,” ECF No. 33-2). On May 31, 2019,

Defendant CRC Insurance Services, Inc., removed to this Court the First Amended

Complaint. (Not. of Remov., ECF No. 1). On June 7, 2019, the Superior Court served

Steadfast with the summons and the attached Second Amended Complaint. See
Codrington v. Arch Specialty Ins. Co. of Texas
1:19-cv-00026
Order Granting Corrected Motion To Quash Service
Page 3



Summons. As of the date Steadfast filed the immediate motion, the Superior Court

had not ruled on Plaintiffs’ Motion To Amend the First Amended Complaint, and the

Second Amended Complaint was never approved. (ECF No. 33-3). Plaintiff then

filed the immediate motion.

       Service of the state-court process was not valid. The controlling statute is 28

U.S.C. § 1448, which provides, in relevant part, the following:

       In all cases removed from any State court to any district court of the United
       States in which any one or more of the defendants has not been served with
       process or in which the service has not been perfected prior to removal, or in
       which process served proves to be defective, such process or service may be
       completed or new process issued in the same manner as in cases originally
       filed in such district court.

28 U.S.C. § 1448 (emphasis added). That section has been interpreted to mean:

       [W]here the defendant has never been put on notice of the state court
       proceeding prior to removal…the federal court cannot “complete” the state
       process by permitting it to be served after removal; rather the federal court
       must issue new process pursuant to Rule 4 of the Federal Rules of Civil
       Procedure. The state court process becomes null and void on the date the
       action is removed to federal court.

Beecher v. Wallace, 381 F.2d 372, 373 (9th Cir. 1967). See also Allman v. Hanley, 302

F.2d 559, 562 (5th Cir. 1962); DiCesare-Engler Productions, Inc. v. Mainman Ltd., 421

F.Supp. 116 (W.D. Pa. 1976).

       Following removal, exclusive jurisdiction of this action became vested in this

Court. See Fischman v. Fischman, 470 F. Supp. 980, 984 (E.D. Pa. 1979). Steadfast

correctly states, this “might be a different matter if the service in question was of the

First Amended Complaint and an accompanying summons.” (Steadfast’s Mot. at 5
Codrington v. Arch Specialty Ins. Co. of Texas
1:19-cv-00026
Order Granting Corrected Motion To Quash Service
Page 4



(italics within)), because the FAC became operative in the Superior Court once it

was filed. See V.I. R. Civ. P. 15(a) (allowing for “[a] party [to] amend its pleading

once as a matter of course”). Some courts have found that there can be valid service

under Section 1448 for process issued prior to removal but not completed until after

removal. See, e.g., Edwards v. Fla. Dep’t of Corr., No. 1:15CV17-MW/GRJ, 2015 WL

12911715, at *1-2 (N.D. Fla. Dec. 7, 2015); Minter v. Showcase Sys., Inc., 641 F. Supp.

2d 597, 602 (S.D. Miss. 2009).

       However, the Court need not make a call as to whether it should side with

those courts, because the SAC never became operative in the Superior Court. It

cannot become operative in this Court—at least not without being re-filed—simply

because it was packaged with the original Superior Court case. The Superior-Court-

issued summons containing the SAC became null and void at the time of removal. As

a result, it is defective and must be quashed. Plaintiffs are required to have new

summonses issued by this Court.

       WHEREFORE, it is now hereby ORDERED:

       1.      Defendant Steadfast Insurance Company’s Corrected Motion To Quash

               Service is GRANTED (ECF No. 33).

       2.      Defendant Steadfast Insurance Company’s Motion To Quash (ECF No. 20) is

               MOOT.

       3.      Service of the Second Amended Complaint upon Steadfast Insurance

               Company is hereby QUASHED and held without effect with the
Codrington v. Arch Specialty Ins. Co. of Texas
1:19-cv-00026
Order Granting Corrected Motion To Quash Service
Page 5



               understanding that Plaintiffs may seek leave of court to amend their

               Complaint and accompanying summons without prejudice.



                                                   ENTER:


Dated: August 5, 2019                              /s/ George W. Cannon, Jr.
                                                   GEORGE W. CANNON, JR.
                                                   MAGISTRATE JUDGE
